UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811- 1677 John Hancock Capital Series (Exact name of registrant as specified in charter) 601 Congress Street, Boston, Massachusetts 02210 (Address of principal executive offices) (Zip code) Michael J. Leary, Treasurer 601 Congress Street Boston, Massachusetts 02210 (Name and address of agent for service) Registrant's telephone number, including area code: 617-663-4490 Date of fiscal year end: October 31 Date of reporting period: January 31, 2010 ITEM 1. SCHEDULE OF INVESTMENTS John Hancock U.S. Global Leaders Growth Fund Securities owned by the Fund on January 31, 2010 (Unaudited) Shares Value Common Stocks 98.53% (Cost $457,460,602) Consumer Discretionary 16.14% Hotels, Restaurants & Leisure 3.92 % Starbucks Corp. (I) 1,046,240 22,797,570 Internet & Catalog Retail 4.24 % Amazon.com, Inc. (I) 196,600 24,655,606 Specialty Retail 7.98 % Lowe's Companies, Inc. 824,600 17,852,590 Staples, Inc. 1,219,637 28,612,684 Consumer Staples 7.22% Beverages 7.22 % PepsiCo, Inc. 298,500 17,796,570 The Coca-Cola Company 445,900 24,190,075 Energy 6.73% Energy Equipment & Services 6.73 % National Oilwell Varco, Inc. 543,750 22,239,375 Schlumberger, Ltd. 267,100 16,950,166 Financials 6.42% Capital Markets 4.02 % State Street Corp. 546,350 23,427,488 Consumer Finance 2.40 % American Express Company 370,200 13,941,732 Health Care 19.59% Health Care Equipment & Supplies 5.69 % Medtronic, Inc. 266,026 11,409,855 Zimmer Holdings, Inc. (I) 385,200 21,694,464 Health Care Providers & Services 2.05 % Henry Schein, Inc. (I) 220,700 11,928,835 Health Care Technology 2.85 % Cerner Corp. (I)(L) 218,900 16,559,785 Pharmaceuticals 9.00 % Johnson & Johnson 370,700 23,302,202 Teva Pharmaceutical Industries, Ltd., SADR 513,200 29,108,704 Industrials 7.36% Air Freight & Logistics 2.93 % FedEx Corp. 217,830 17,066,981 Trading Companies & Distributors 4.43 % Fastenal Company 621,400 25,775,672 Information Technology 29.19% Communications Equipment 2.52 % QUALCOMM, Inc. 374,700 14,684,493 2 John Hancock U.S. Global Leaders Growth Fund Securities owned by the Fund on January 31, 2010 (Unaudited) Shares Value Information Technology (continued) Computers & Peripherals 2.86 % Apple, Inc. (I) 86,600 $16,637,592 Internet Software & Services 3.95 % Google, Inc., Class A (I) 43,400 22,976,828 IT Services 8.02 % Automatic Data Processing, Inc. 425,950 17,374,501 Visa, Inc., Class A 357,100 29,292,913 Software 11.84 % Microsoft Corp. 821,850 23,159,733 Oracle Corp. 975,300 22,490,418 Red Hat, Inc. (I) 433,100 11,788,981 SAP AG, SADR 253,600 11,493,152 Materials 5.88% Chemicals 5.88 % Ecolab, Inc. 390,000 17,121,000 Monsanto Company 225,600 17,118,528 Maturity Yield* date Par value Value Short-Term Investments 1.74% (Cost $10,126,182) U.S. Government Agency 1.51% Federal Home Loan Bank, Discount Note 0.030 02/01/10 8,800,000 8,800,000 Shares Value Cash Equivalents 0.23% John Hancock Collateral Investment Trust(W) 0.2068%(Y) 132,618 1,327,521 Total investments (Cost $467,586,784) 100.27% Other assets and liabilities, net (0.27%) Total net assets 100.00% The percentage shown for each investment category is the total value of the category as a percentage of the net assets of the Fund. SADR Sponsored American Depositary Receipts (I) Non-income producing security. (L) All or a portion of this security is on loan as of January 31, 2010. (W) Investment in an affiliate of the Fund, the adviser and/or subadviser and represents the investment of securities lending collateral received. (Y) The rate shown is the annualized seven-day yield as of January 31, 2010. * Yield represents either the annualized yield at the date of purchase, the stated coupon rate or, for floating rate securities, the rate at period end. 3 John Hancock U.S. Global Leaders Growth Fund Securities owned by the Fund on January 31, 2010 (Unaudited)  At January 31, 2010, the aggregate cost of investment securities for federal income tax purposes was $483,277,125. Net unrealized appreciation aggregated $100,298,889, of which $122,680,500 related to appreciated investment securities and $22,381,611 related to depreciated investment securities. 4 Notes to the Schedule of Investments (Unaudited) Security valuation Investments are stated at value as of the close of regular trading on the New York Stock Exchange (NYSE), normally at 4:00 p.m., Eastern Time. Equity securities held by the Fund are valued at the last sale price or official closing price (closing bid price or last evaluated price if no sale has occurred) as of the close of business on the principal securities exchange (domestic or foreign) on which they trade. Debt obligations are valued based on the evaluated prices provided by an independent pricing service, which utilizes both dealer-supplied quotes and electronic data processing techniques, which take into account factors such as institutional-size trading in similar groups of securities, yield, quality, coupon rate, maturity, type of issue, trading characteristics and other market data. Securities traded only in the over-the-counter market are valued at the last bid price quoted by brokers making markets in the securities at the close of trading. Equity and debt obligations, for which there are no prices available from an independent pricing service, are valued based on bid quotations or evaluated prices, as applicable, obtained from broker-dealers or fair valued as described below. Certain short-term debt instruments are valued at amortized cost. John Hancock Collateral Investment Trust (JHCIT), an affiliated registered investment company managed by MFC Global Investment Management (U.S.), LLC, an affiliate of Manulife Financial Corporation, is valued at its net asset value each business day. JHCIT is a floating rate fund investing in money market instruments as part of the securities lending program. Other portfolio assets and securities where market quotations are not readily available are valued at fair value as determined in good faith by the Funds Pricing Committee in accordance with procedures adopted by the Board of Trustees. Generally, trading in non-U.S. securities is substantially completed each day at various times prior to the close of trading on the NYSE. The values of such securities used in computing the net asset value of the Funds shares are generally determined as of such times. Occasionally, significant events that affect the values of such securities may occur between the times at which such values are generally determined and the close of the NYSE. Upon such an occurrence, these securities will be valued at fair value as determined in good faith under consistently applied procedures established by and under the general supervision of the Board of Trustees. Fair value measurements The Fund uses a three-tier hierarchy to prioritize the assumptions, referred to as inputs, used in valuation techniques to measure fair value. The three-tier hierarchy of inputs and the valuation techniques used are summarized below: Level 1  Exchange-traded prices in active markets for identical securities. This technique is used for exchange-traded domestic common and preferred equities, certain foreign equities, warrants and rights. Level 2  Prices determined using significant observable inputs. Observable inputs may include quoted prices for similar securities, interest rates, prepayment speeds and credit risk. Prices for securities valued using these techniques are received from independent pricing vendors and are based on an evaluation of the inputs described. These techniques are used for certain domestic preferred equities, certain foreign equities, unlisted rights and warrants, and fixed-income securities. Level 3  Prices determined using significant unobservable inputs. In situations where quoted prices or observable inputs are unavailable, such as when there is little or no market activity for an investment, unobservable inputs may be used. Unobservable inputs reflect the Funds Pricing Committees own assumptions about the factors that market participants would use in pricing an investment and would be based on the best information available. Securities using this technique are generally thinly traded or privately placed, and may be valued using broker quotes, which may include the use of the brokers own judgments about the assumptions that market participants would use. 5 The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. The following is a summary of the inputs used to value the Funds investments as of January 31, 2010, by major security category or security type: Level 2 Level 3 Total Market Significant Significant Value at Level 1 Quoted Observable Unobservable Investments in Securities 01/31/10 Price Inputs Inputs Consumer Discretionary $93,918,450 $93,918,450   Consumer Staples 41,986,645 41,986,645   Energy 39,189,541 39,189,541   Financials 37,369,220 37,369,220   Health Care 114,003,845 114,003,845   Industrials 42,842,653 42,842,653   Information Technology 169,898,611 169,898,611   Materials 34,239,528 34,239,528   Short-Term Investments 10,127,521 1,327,521 $8,800,000  Total Investments in Securities  Securities lending The Fund may lend portfolio securities from time to time in order to earn additional income. The Fund retains beneficial ownership of the securities it has loaned and continues to receive interest and dividends paid by the issuer of securities and to participate in any changes in their value. On the settlement date of the loan, the Fund receives cash collateral against the loaned securities and maintains the cash collateral in an amount no less than the market value of the loaned securities. The market value of the loaned securities is determined at the close of business of the Fund. Any additional required cash collateral is delivered to the Fund or excess collateral is returned to the borrower on the next business day. Cash collateral received is invested in JHCIT. JHCIT is not a stable value fund and thus the Fund receives the benefit of any gains and bears any losses generated by JHCIT. The Fund receives compensation for lending its securities either in the form of fees, and/or by retaining a portion of interest on the investment of any cash received as collateral. If the borrower defaults on its obligation to return the securities loaned because of insolvency or other reasons, the Fund could experience delays and costs in recovering the securities loaned or in gaining access to the collateral. The Fund bears the risk in the event that invested collateral is not sufficient to meet obligations due on loans. 6 John Hancock Classic Value Fund Securities owned by the Fund on January 31, 2010 (Unaudited) Shares Value Common Stocks 98.78% (Cost $2,407,387,351) Consumer Discretionary 16.92% Auto Components 2.95 % Magna International, Inc. Class A (I) 1,269,315 69,901,177 Household Durables 1.62 % Whirlpool Corp. (L) 512,050 38,495,919 Media 3.51 % Omnicom Group, Inc. 2,358,875 83,268,288 Multiline Retail 4.06 % J.C. Penney Company, Inc. (L) 3,883,600 96,429,788 Specialty Retail 4.78 % Home Depot, Inc. 1,260,764 35,314,000 Lowe's Companies, Inc. 603,275 13,060,904 Sherwin-Williams Company 1,028,175 65,134,886 Consumer Staples 3.87% Food Products 1.86 % Kraft Foods, Inc., Class A (L) 1,593,675 44,081,051 Personal Products 2.01 % Avon Products, Inc. 1,587,425 47,844,989 Energy 9.88% Energy Equipment & Services 2.20 % BJ Services Company 2,523,475 52,160,228 Oil, Gas & Consumable Fuels 7.68 % Apache Corp. 472,350 46,654,009 BP PLC, SADR (L) 845,450 47,446,654 Exxon Mobil Corp. 891,725 57,453,842 Valero Energy Corp. 1,664,247 30,655,430 Financials 31.21% Capital Markets 5.59 % Morgan Stanley 1,549,075 41,484,229 State Street Corp. 840,675 36,048,144 UBS AG (I)(L) 4,232,554 55,065,528 Commercial Banks 4.60 % Comerica, Inc. 1,583,343 54,641,167 PNC Financial Services Group, Inc. (L) 984,503 54,571,001 Consumer Finance 1.39 % Capital One Financial Corp. (L) 892,976 32,915,095 Diversified Financial Services 5.90 % Bank of America Corp. (L) 3,058,675 46,430,686 Citigroup, Inc. (I) (L) 14,894,602 49,450,079 JPMorgan Chase & Company 1,135,225 44,205,661 Insurance 13.73 % Allstate Corp. 2,982,400 89,263,232 Axis Capital Holdings, Ltd. 2,130,465 61,357,392 Fidelity National Financial, Inc., Class A 2,580,649 33,290,372 2 John Hancock Classic Value Fund Securities owned by the Fund on January 31, 2010 (Unaudited) Shares Value Financials (continued) Hartford Financial Services Group, Inc. 1,042,325 $25,005,377 MetLife, Inc. 1,195,700 42,232,124 Torchmark Corp. 1,659,275 74,501,448 Health Care 7.37% Health Care Equipment & Supplies 2.27 % Zimmer Holdings, Inc. (I) 955,282 53,801,482 Health Care Providers & Services 3.51 % Aetna, Inc. 1,942,075 58,203,988 Cardinal Health, Inc. 760,975 25,165,443 Pharmaceuticals 1.59 % Johnson & Johnson 599,700 37,697,142 Industrials 11.06% Aerospace & Defense 10.72 % Boeing Company 1,405,525 85,174,815 L-3 Communications Holdings, Inc. 831,998 69,338,713 Northrop Grumman Corp. 1,765,775 99,942,865 Electrical Equipment 0.34 % Cooper Industries PLC 186,300 7,992,270 Information Technology 14.06% Communications Equipment 3.08 % Alcatel-Lucent, SADR (I)(L) 16,736,946 55,734,030 Motorola, Inc. (I) 2,834,506 17,432,212 Computers & Peripherals 2.44 % Dell, Inc. (I) 4,483,160 57,832,764 Electronic Equipment, Instruments & Components 3.59 % Tyco Electronics, Ltd. 3,420,297 85,096,989 Software 4.95 % CA, Inc. 3,312,255 73,002,100 Microsoft Corp. 1,579,150 44,500,447 Utilities 4.41% Electric Utilities 1.67 % Edison International 1,192,425 39,731,601 Multi-Utilities 2.74 % Sempra Energy 1,278,750 64,896,563 Short-Term Investments 9.63% (Cost $228,332,187) Shares Value Cash Equivalents 6.59% John Hancock Collateral Investment Trust(W) 0.2068%(Y) 15,624,442 156,402,224 3 John Hancock Classic Value Fund Securities owned by the Fund on January 31, 2010 (Unaudited) Par value Value Repurchase Agreement 3.04% Repurchase Agreement with State Street Corp. dated 01/29/2010 at 0.01% to be repurchased at $71,973,060 on 02/01/2010, collateralized by $67,510,000 Federal National Mortgage Association, 4.50% due 01/15/2014 (valued at $73,417,125, including interest) $71,973,000 71,973,000 Total investments (Cost $2,635,719,538) 108.41% Other assets and liabilities, net (8.41%) Total net assets 100.00% SADR Sponsored American Depositary Receipts (I) Non-income producing security. (L) All or a portion of this security is on loan as of January 31, 2010. (W) Investment in an affiliate of the Fund, the adviser and/or subadviser and represents the investment of securities lending collateral received. (Y) The rate shown is the annualized seven-day yield as of January 31, 2010. * Yield represents either the annualized yield at the date of purchase, the stated coupon rate or, for floating rate securities, the rate at period end.  At January 31, 2010, the aggregate cost of investment securities for federal income tax purposes was $2,758,865,125. Net unrealized depreciation aggregated $186,583,777, of which $281,811,750 related to appreciated investment securities and $468,395,527 related to depreciated investment securities. 4 Notes to the Schedule of Investments (Unaudited) Security valuation Investments are stated at value as of the close of regular trading on the New York Stock Exchange (NYSE), normally at 4:00 p.m., Eastern Time. Equity securities held by the Fund are valued at the last sale price or official closing price (closing bid price or last evaluated price if no sale has occurred) as of the close of business on the principal securities exchange (domestic or foreign) on which they trade. Debt obligations are valued based on the evaluated prices provided by an independent pricing service, which utilizes both dealer-supplied quotes and electronic data processing techniques, which take into account factors such as institutional-size trading in similar groups of securities, yield, quality, coupon rate, maturity, type of issue, trading characteristics and other market data. Foreign securities and currencies are valued in U.S. dollars, based on foreign currency exchange rate quotations supplied by an independent pricing service. Securities traded only in the over-the-counter market are valued at the last bid price quoted by brokers making markets in the securities at the close of trading. Equity and debt obligations, for which there are no prices available from an independent pricing service, are valued based on bid quotations or evaluated prices, as applicable, obtained from broker-dealers or fair valued as described below. Certain short-term debt instruments are valued at amortized cost. John Hancock Collateral Investment Trust (JHCIT), an affiliated registered investment company managed by MFC Global Investment Management (U.S.), LLC, an affiliate of Manulife Financial Corporation, is valued at its net asset value each business day. JHCIT is a floating rate fund investing in money market instruments as part of the securities lending program. Other portfolio assets and securities where market quotations are not readily available are valued at fair value as determined in good faith by the Funds Pricing Committee in accordance with procedures adopted by the Board of Trustees. Generally, trading in non-U.S. securities is substantially completed each day at various times prior to the close of trading on the NYSE. The values of such securities used in computing the net asset value of the Funds shares are generally determined as of such times. Occasionally, significant events that affect the values of such securities may occur between the times at which such values are generally determined and the close of the NYSE. Upon such an occurrence, these securities will be valued at fair value as determined in good faith under consistently applied procedures established by and under the general supervision of the Board of Trustees. Fair value measurements The Fund uses a three-tier hierarchy to prioritize the assumptions, referred to as inputs, used in valuation techniques to measure fair value. The three-tier hierarchy of inputs and the valuation techniques used are summarized below: Level 1  Exchange-traded prices in active markets for identical securities. This technique is used for exchange-traded domestic common and preferred equities, certain foreign equities, warrants and rights. Level 2  Prices determined using significant observable inputs. Observable inputs may include quoted prices for similar securities, interest rates, prepayment speeds and credit risk. Prices for securities valued using these techniques are received from independent pricing vendors and are based on an evaluation of the inputs described. These techniques are used for certain domestic preferred equities, certain foreign equities, unlisted rights and warrants, and fixed-income securities. Level 3  Prices determined using significant unobservable inputs. In situations where quoted prices or observable inputs are unavailable, such as when there is little or no market activity for an investment, unobservable inputs may be used. Unobservable inputs reflect the Funds Pricing Committees own assumptions about the factors that market participants would use in pricing an investment and would be based on the best information available. Securities using this technique are generally thinly traded or privately placed, and may be valued using broker quotes, which 5 may include the use of the brokers own judgments about the assumptions that market participants would use. The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. The following is a summary of the inputs used to value the Funds investments as of January 31, 2010 by major security category or security type: Level 2 Level 3 Total Market Significant Significant Value at Level 1 Quoted Observable Unobservable Investments in Securities 01/31/10 Price Inputs Inputs Consumer Discretionary $401,604,962 $401,604,962   Consumer Staples 91,926,040 91,926,040   Energy 234,370,163 234,370,163   Financials 740,461,535 740,461,535   Health Care 174,868,055 174,868,055   Industrials 262,448,663 262,448,663   Information Technology 333,598,542 333,598,542   Utilities 104,628,164 104,628,164   Short-Term Investments 228,375,224 156,402,224 $71,973,000  Total Investments in Securities  Repurchase agreements The Fund may enter into repurchase agreements. When the Fund enters into a repurchase agreement through its custodian, it receives delivery of securities, the amount of which at the time of purchase and each subsequent business day is required to be maintained at such a level that the market value is generally at least 102% of the repurchase amount. The Fund will take receipt of all securities underlying the repurchase agreements it has entered into until such agreements expire. If the seller defaults, the Fund would suffer a loss to the extent that proceeds from the sale of underlying securities were less than the repurchase amount. The Fund may enter into repurchase agreements maturing within seven days with domestic dealers, banks or other financial institutions deemed to be creditworthy by the Adviser. Securities lending The Fund may lend portfolio securities from time to time in order to earn additional income. The Fund retains beneficial ownership of the securities it has loaned and continues to receive interest and dividends paid by the issuer of securities and to participate in any changes in their value. On the settlement date of the loan, the Fund receives cash collateral against the loaned securities and maintains the cash collateral in an amount no less than the market value of the loaned securities. The market value of the loaned securities is determined at the close of business of the Fund. Any additional required cash collateral is delivered to the Fund or excess collateral is returned to the borrower on the next business day. Cash collateral received is invested in JHCIT. JHCIT is not a stable value fund and thus the Fund receives the benefit of any gains and bears any losses generated by JHCIT. The Fund receives compensation for lending its securities either in the form of fees, and/or by retaining a portion of interest on the investment of any cash received as collateral. If the borrower defaults on its obligation to return the securities loaned because of insolvency or other reasons, the Fund could experience delays and costs in recovering the securities loaned or in gaining access to the collateral. The Fund bears the risk in the event that invested collateral is not sufficient to meet obligations due on loans. 6 ITEM 2. CONTROLS AND PROCEDURES. (a) Based upon their evaluation of the registrant's disclosure controls and procedures as conducted within 90 days of the filing date of this Form N-Q, the registrant's principal executive officer and principal accounting officer have concluded that those disclosure controls and procedures provide reasonable assurance that the material information required to be disclosed by the registrant on this report is recorded, processed, summarized and reported within the time periods specified in the Securities and Exchange Commission's rules and forms. (b) There were no changes in the registrant's internal control over financial reporting that occurred during the registrant's last fiscal quarter that has materially affected, or is reasonably likely to materially affect, the registrant's internal control over financial reporting. ITEM 3. EXHIBITS. Separate certifications for the registrant's principal executive officer and principal accounting officer, as required by Rule 30a-2(a) under the Investment Company Act of 1940, are attached. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. John Hancock Capital Series By: /s/ Keith F. Hartstein Keith F. Hartstein President and Chief Executive Officer Date: March 22, 2010 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By: /s/ Keith F. Hartstein Keith F. Hartstein President and Chief Executive Officer Date: March 22, 2010 By: /s/ Charles A. Rizzo Charles A. Rizzo Chief Financial Officer Date: March 22, 2010
